Citation Nr: 9926606	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal 
disability, except for right bicipital tendonitis, to include 
as a result of an undiagnosed illness.

2.  Entitlement to an increased (compensable) rating for 
eczema. 

3.  Entitlement to an increased (compensable) rating for 
disability characterized as migraine cephalgia, to include 
photophobia.  

4.  Entitlement to an increased rating for right bicipital 
tendonitis, currently rated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June1976 to November 
1976 and September 1977 to May 1995. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the VA 
Regional Offices in Waco, Texas, and Atlanta, Georgia 
(hereinafter RO).  Atlanta is the certifying RO.  While the 
case was in the jurisdiction of the Waco RO, the appellant 
was represented by the Texas Veterans Commission.  That 
organization has no office in Atlanta.  By letter, the Board 
offered the appellant an opportunity to select a new 
representative or proceed without representation.  He has not 
selected a representative, so the case will proceed with the 
appellant representing himself.  

With regard to the claim for service connection for 
photophobia denied in a July 1995 rating decision, the RO 
subsequently, as reflected by the manner in which this issue 
has been listed on the title page, has included photophobia 
as a residual of the service-connected disability associated 
with migraine cephalgia.  Thus, the service connection issue 
is moot.

As additional development with respect to the issue of 
entitlement to service connection for a musculoskeletal 
disability, except for right bicipital tendonitis, to include 
as a result of an undiagnosed illness is necessary, this 
issue will be addressed in the remand attached to the end of 
this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO.  

2.  Upon pertinent examination, no eczema was shown in the 
veteran's hands; the service-connected skin disability is not 
shown to include exfoliation, exudation or itching involving 
an exposed surface or extensive area, nor is it shown to 
include disfiguring scars of the head, face, or neck, or 
superficial scarring that is poorly nourished, ulcerating or 
tender or painful upon objective demonstration. 

3.  It is at least as likely as not that service-connected 
residuals of migraine cephalgia include prostrating attacks 
averaging one in two months over the last several months; 
these residuals do not include prostrating attacks occurring 
on an average of once a month over the previous several 
months.  

4.  Residuals of the service-connected right bicipital 
tendonitis include limitation of motion and exquisite 
tenderness upon palpation of the bicipital tendon of the 
right shoulder; it is not shown that the limitation of motion 
in the right arm is so severe that it is limited to a 
position midway between the side and shoulder level.  The 
appellant is right handed.

5.  There are no extraordinary factors associated with the 
service-connected residuals of eczema, migraine cephalgia or 
right bicipital tendonitis productive of an unusual 
disability picture so as to render application of the regular 
schedular provisions impractical. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for eczema are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118 Diagnostic Codes 
(DC) 7803-7806 (1998).   

2.  The criteria for a 10 percent rating, but no more, for 
disability characterized as migraine cephalgia, to include 
photophobia, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, DC, 4.124, 8100 (1998).  

3.  The criteria for a rating in excess of 20 percent for 
right bicipital tendonitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
DC 5024, 5201 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that the issues addressed by this 
decision are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the veteran's 
appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).


Eczema 

For scarring, other than disfiguring scars of the head face 
or neck (rated under DC 7800), that is superficial, poorly 
nourished and with repeated ulceration, or that is tender and 
painful on objective demonstration, a 10 percent rating is 
warranted.  38 C.F.R. § 4.118, DC 7803, 7804.  Other scarring 
is rated on the basis of the limitation of functioning of the 
part affected by the scarring.  38 C.F.R. § 4.118, DC 7805.   

Eczema manifested by slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, 
warrants a noncompensable rating.  38 C.F.R. § 4.118, DC 
7806.  Eczema manifested by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent disability rating.  Id.  

In light of the fact that the veteran has appealed the 
initial disability rating assigned for eczema, the 
adjudication below will include consideration of whether 
there is any basis for "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

With the above legal criteria in mind, the relevant facts 
will be briefly summarized.  Service connection for eczema, 
at a noncompensable rating, was granted by a July 1995 rating 
decision. As indicated above, the appeal with respect to the 
issue of an increased rating for eczema was initiated by a 
notice of disagreement with respect to this "initial" 
rating.  Evidence of record at the time of the July 1995 
included service medical records reflecting treatment for 
rashes, principally on the veteran's hands.  Rashes were also 
shown on the chest and neck during service.  The diagnoses 
included psoriasis, eczema and atopic dermatitis.  A report 
of medical history completed upon separation from service in 
March 1995 indicated the veteran's rash was well-treated with 
cortisone cream.  However, the veteran contended in her 
substantive appeal that the cortisone cream had not 
eliminated her rashes, which she said had spread from her 
hands to her chest and back.  

Reports from a visit to a VA dermatology clinic in May 1996 
indicated that there had been marked improvement in the 
veteran's skin condition with a decrease in scaling.  At the 
most recent VA examination conducted in January 1997, the 
veteran reported having a rash/dry skin on the chest and neck 
that itches.  She stated that the rash started in her hands 
in 1991, but that her hands were "alright" at that time of 
this examination.  The examination of the skin of the trunk 
revealed macular, slightly hyperpigmented patches of 
dermatitis with surmounting scales suggestive of tinea 
versicolor.  The scales were shown to be "very fine."  
There were no excoriations, papules, pustules, cysts or 
comedones, and there was no lichenification.  No other 
dermatologic abnormalities were noted in the hands or 
elsewhere.  

Applying the pertinent legal criteria to the facts summarized 
above, the most probative evidence to consider is contained 
in the reports from the most recent VA examination conducted 
in January 1997.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board also notes, however, that all pertinent evidence 
for the appeal period will be considered.  As the January 
1997 VA did not show that there was disfiguring scarring of 
the head, face or neck, a compensable rating under DC 7800 is 
not warranted.  There was also no poorly nourished, 
ulcerating, tender or painful scarring noted upon recent 
examination, thus precluding a compensable rating under DC 
7803 or 7804.  No limitation of functioning associated with 
scarring is shown, thereby precluding a compensable rating 
under DC 7805.  Finally, as the scales in the trunk region 
were described as being "very fine" and not involving an 
exposed surface or extensive area, exfoliation, or exudation 
upon the most recent VA examination, the Board concludes that 
the criteria for a compensable rating under DC 7806 are not 
met.  In this regard, by the veteran's own statement at the 
time of the January 1997 VA examination, there are no 
remaining rashes in the veteran's hands, the principal 
location of the in-service skin disorder, and the May 1996 
clinical report reflected marked improvement in the veteran's 
skin condition.  

The Board has also reviewed the claim for a compensable 
rating mindful of the guidance of Fenderson.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the noncompensable rating since the grant of service 
connection.  The Board on review concurs with that rating.  
The logic set forth above, in determining that a compensable 
rating is not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, a compensable rating is not warranted 
for any portion of the time period in question.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected skin disorder is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In concluding that a compensable rating for the veteran's 
service-connected skin disorder is not warranted, the Board 
has carefully considered the "positive" evidence 
represented by the veteran's contentions that the disability 
associated with this disorder is so severe as to warrant a 
compensable rating.  Of greater probative value than these 
uncorroborated lay assertions, however, is the most recent 
objective "negative" clinical evidence contained in the 
report from the January 1997 VA examination discussed above.  
See Francisco, 7 Vet. App. at 55; Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  Accordingly, the claim must be 
denied.  Gilbert, 1 Vet. App. at 49.  

Migraine Cephalgia

A 10 percent rating for migraine headaches requires 
characteristic prostrating attacks averaging one in 2 months 
over the prior several months.  38 C.F.R. § 4.124, DC 8100.  
The next higher or 30 percent rating may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the prior several months.  
38 C.F.R. § 4.124a, DC 8100. 

Summarizing the pertinent evidence of record, the service 
medical records reflect several instances of the veteran 
receiving treatment for headaches, with a report of medical 
history completed upon service separation in March 1995 
indicating the veteran had a 17 year history of frequent 
severe headaches that were treated with Fiorinal.  Service 
connection for tension headaches, at a noncompensable rating, 
was granted by a July 1995 rating decision.  This rating was 
granted by analogy to 38 C.F.R. § 4.124a, DC 8100.  As 
indicated in the previous section, in light of the fact that 
the veteran has appealed the initial disability rating, the 
adjudication below will include consideration of whether 
there is any basis for "staged" ratings.  See Fenderson, 12 
Vet. App. at 119 (1999).

In her July 1996 substantive appeal, the veteran stated that 
she was taking Midrin for her headaches, and that she was 
told that her headaches may have been "sinus related."  She 
also reported that she was taking anti-sinus medication and 
used an inhaler.  The veteran also stated in this document 
that her headaches occurred "daily." 

At the most recent VA examination conducted in January 1997 
discussed above, the veteran reported having trouble with 
frontal headaches for years.  She stated that she was told 
these were migraine headaches, and indicated that the 
headaches occurred three times each week and lasted "many 
hours" at times.  The veteran also reported that she has 
headaches upon awakening at times, but that she had been 
prescribed Midrin for her headaches which "works fine."  
She also reported that she on occasion has spots in her 
visual field associated with the headaches.  A history of 
head trauma was not reported, and it was indicated that 
neither a brain scan nor MRI had been performed.  The 
diagnoses included "common type" migraine cephalgia.  A VA 
visual examination conducted in January 1997 revealed no 
significant disability associated with photophobia or any 
complaints in this regard. 

Following the January 1997 VA examination, the RO 
recharacterized the service-connected disability associated 
with headaches as migraine cephalgia.  The noncompensable 
rating was continued, however, under DC 8100.  As indicated 
in the introduction, the RO also attributed the veteran's 
disability due to photophobia as part of the service 
connected disability associated with migraine cephalgia.  

After having reviewed the evidence, the Board concludes that 
given the extensive in-service evidence of treatment for 
headaches, the recent diagnosis of migraine cephalgia, and 
the statements of record from the veteran describing the 
nature of her headaches, the Board will resolve all 
reasonable doubt in favor of the veteran and conclude that 
the criteria for a 10 percent rating for migraine cephalgia 
are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 49.  While this conclusion is largely based on 
the subjective "positive" evidence represented by 
contentions of the veteran, there is no definitive 
"negative" objective evidence clearly indicating that the 
veteran does not suffer from the headaches to the degree 
described by the veteran.

As for entitlement to a rating in excess of 10 percent, the 
Board concludes that the criteria for such a rating are not 
met.  In this regard, the veteran herself has indicated that 
her headaches are "well-controlled" by Midrin.  Moreover, 
the evidence of record does not suggest frequent visits to a 
physician for treatment of migraines, or procedures such as a 
brain scan or MRI.  In making this determination, the Board 
recognizes that the veteran has reported that she has severe 
headaches up to three times a week; however, to award a 30 
percent rating based solely on the subjective statements of 
the veteran, without more objective clinical evidence or 
statements from a medical professional confirming the 
frequency of such headaches, would be to resort to 
speculation.  While it is acknowledged that the conclusion 
that the criteria for a 10 percent rating under DC 8100 are 
met involved some degree of speculation on the part of the 
Board, the assignment of a rating in excess of 10 percent at 
this time, without more supporting objective clinical 
evidence demonstrating , would simply not be appropriate in 
the view of the Board.  In addition, as the January 1997 
visual examination demonstrated no complaints or findings 
with regard to photophobia, increased compensation based on 
the veteran's reports that she occasional has spots in her 
visual field associated with her headaches would not be 
warranted.  

The Board has considered the assignment of "staged" rating 
or ratings, but concludes that there is not any discernable 
evidence within the appeal period suggesting that the 10 
percent rating for headaches should not be granted effective 
from the date service connection was granted, or June 1, 
1995.  As for a rating in excess of 10 percent for any time 
during the appeal period, the logic set forth above, in 
determining that a rating in excess of 10 percent is not 
warranted, is the same as that used to determine that higher 
"staged" ratings are not warranted for an earlier period of 
time.  Consideration has also been given to the assignment of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321, but the evidence does not show that the migraine 
headaches have caused the veteran to need any hospitalization 
or in-patient treatment of any kind, or to have otherwise 
involved such unusual symptomatology or pathology to render 
impractical the application of the regular schedular 
provisions.  

Right bicipital tendonitis

Tenosynovitis (tendonitis) is rated rate on the basis of 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024. 

Limitation of motion of the major arm will be evaluated 20 
percent disabling where at the shoulder level, 30 percent 
disabling where midway between the side and shoulder level, 
and 40 percent disabling where limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.  The appellant is right 
handed.

Turning to a summary of the relevant evidence, the service 
medical records reflect continuing treatment for disability 
in the right shoulder, diagnosed during service as right 
bicipital tendonitis/impingement of the right shoulder.  
Treatment included steroid injections, anti-inflammatories 
and physical therapy.  Service connection was established for 
right bicipital tendonitis by the a July 1995 rating 
decision.  A 10 percent rating was assigned under DC 5024, 
effective from June 1, 1995, and the veteran expressed 
disagreement with this initial rating.  Following a January 
1997 VA examination which demonstrated "exquisite 
tenderness" with palpation of the right bicipital tendon in 
the right shoulder and difficulty with articulating, 
abducting and extending the right shoulder, the RO increased 
the rating for the right shoulder to 20 percent effective 
from June 1, 1995.

Applying the pertinent legal criteria to the evidence of 
record, it is noted initially that in the absence of evidence 
to the contrary, the Board assumes that that the veteran is 
right-handed, and that the criteria for rating disability in 
the "major" shoulder listed at 38 C.F.R. § 4.71a, DC 5201 
are for application.  Under DC 5201, a rating in excess of 20 
percent requires motion in the major arm to be limited to a 
position midway between the side and the shoulder level.  The 
ranges of motion in the right arm described in the report 
from the most recent examination were that the veteran had 
"difficulty in abducting the right shoulder to a 90 degree 
angle . . . [t]he same thing is true of forward elevation of 
the right shoulder."  It was also reported that she could 
not perform "back-scratching with the right hand." 

While not entirely clear, the evidence from the most recent 
VA examination cited above only indicated that the veteran 
had difficulty in reaching the level of 90 degrees, a 
reasonable reading of this evidence thereof does not suggest 
that the limitation of motion in the right arm is so severe 
as to be limited to "midway between the side and shoulder 
level" so as to warrant a 30 percent rating under DC 5201.  
As support for this determination, an April 1996 VA 
examination showed forward flexion in the right shoulder to 
70 degrees and abduction to 60 degrees, with pain limiting 
motion.  Thus, as a position "midway between the side and 
shoulder level" essentially equates with 45 degrees, it is 
clear that the veteran was able to move her right arm in 
April 1996 to a position well beyond the point at which 
entitlement to a 30 percent rating would be warranted.

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while the 
motion of the right arm is limited due to pain, the evidence, 
particularly the range of motion findings discussed above, 
does not suggest that additional compensation due to this 
pain is warranted.  

The Board has considered the assignment of "staged" rating 
or ratings, but notes in this regard that as the effective 
date for the 20 percent rating for bicipital tendinitis is 
the same as the original grant of service connection, the 
veteran could not be entitled to increased compensation based 
on the assignment of a 20 percent rating for an earlier 
"stage" of the pertinent appeal period.  As for a rating in 
excess of 20 percent for any time during the appeal period, 
the RO has noted consideration of all pertinent evidence, 
and, as indicated in the previous two sections, the reasoning 
outlined above for determining that a rating in excess of 20 
percent is not warranted is the same as used by the Board in 
reaching the conclusion that higher "staged" ratings are 
not warranted for an earlier period of time.  Also considered 
by the Board were the provisions of  38 C.F.R. § 3.321(b)(1), 
but as there is no evidence contained in the reports from the 
January 1997 VA examination or any other clinical report of 
record indicating the disability picture in the right 
shoulder is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected 
disabilities, an extraschedular evaluation is not warranted.  

In concluding that a rating in excess of 20 percent for the 
veteran's right shoulder disability is not warranted, the 
Board has reviewed the "positive" evidence represented by 
the veteran's contentions that the disability associated with 
this disorder is so severe as to warrant increased 
compensation.  Of greater probative value than these 
uncorroborated lay assertions, however, is the most recent 
objective "negative" clinical evidence contained in the 
reports from the January 1997 and April 1996 VA examinations 
discussed above.  See Francisco, 7 Vet. App. at 55; Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992).  Accordingly, the 
claim must be denied.  Gilbert, 1 Vet. App. at 49.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an compensable rating for eczema is denied. 
 
Entitlement to a 10 percent rating for disability 
characterized as migraine cephalgia, to include photophobia, 
is granted. 

Entitlement to a rating in excess of 10 percent for 
disability characterized as migraine cephalgia, to include 
photophobia, is denied.   

Entitlement to a rating in excess of 20 percent for right 
bicipital tendonitis is denied.   


REMAND

As indicted in the introduction to the decision above, the 
claim for entitlement to service connection for a 
musculoskeletal disability, except for right bicipital 
tendonitis, to include as a result of an undiagnosed illness, 
requires additional development.  This development is 
necessary because the January 1997 VA examination noted the 
presence of bilateral chondromalacia patellae and "neck pain 
syndrome," but contained no medical opinion as to the 
relationship between these conditions and in-service 
symptomatology.  In this regard, the reports from this 
examination indicated that the pertinent medical history was 
not reviewed, as the claims file was not available for review 
by the examiner who conducted this examination.  

While the RO has correctly indicated that to the extent there 
is a "known diagnosis" for a musculoskeletal disability, 
such as chondromalacia patellae, service connection could not 
be granted under the provisions with regard to "undiagnosed 
illnesses" suffered by veterans of the Persian Gulf War 
codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, there 
remains for consideration whether disability attributable to 
a "known diagnosis" is etiologically related to service 
under the "general" provisions regarding service 
connection, such as those codified at 38 C.F.R. § 3.303.   
Accordingly, as the service medical records do reflect 
treatment for musculoskeletal disability, to include that 
involving the knees, hands and spine, the RO will be 
requested upon remand to schedule the veteran for a VA 
examination that includes a review of the service medical 
records and a medical opinion as to the relationship between 
any current musculoskeletal disabilities shown (except that 
involving the right shoulder) and in-service symptomatology 
or pathology.  

For the reasons stated above, this case is REMANDED for the 
following development: 

The veteran is to be afforded a VA 
orthopedic examination to determine the 
nature of any current musculoskeletal 
disability, aside from the right 
shoulder, and in-service pathology.  The 
claims file must be provided to the 
examiner for review prior to the 
examination.  The report from this 
examination should document consideration 
of the pertinent clinical history, 
particularly that involving treatment for 
symptomatology or pathology in the knees, 
hands or spine, contained in the service 
medical records.  For any current 
orthopedic disability shown (aside from 
the right shoulder), the examiner should 
express an opinion as to whether such 
disability is etiologically related to 
in-service symptomatology or pathology.  

The veteran is notified that she is free to submit any 
additional argument/evidence desired while the case is in 
REMAND status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Following completion of the requested development, the RO 
should review the evidence and determine whether the 
veteran's claim for entitlement to service connection for a 
musculoskeletal disability, except for right bicipital 
tendonitis, to include as a result of an undiagnosed illness, 
may be granted.  If this claim is denied, the veteran should 
be issued a supplemental statement of the case, to include 
citations to the relevant laws and regulations as needed, and 
the case should be returned to the Board for further 
appellate review of this claim.  The purpose of this REMAND 
is to assist the veteran in the development of her appeal, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals







